DISMISS and Opinion Filed December 21, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00536-CV

                      SHERRY LYNN HENRY, Appellant
                                  V.
                       DAVINCI HOMES, LLC, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-02108-E

                        MEMORANDUM OPINION
     Before Chief Justice Burns, Justice Partida-Kipness, and Justice Nowell
                           Opinion by Justice Nowell
      Appellant’s opening brief is past due. By notice dated December 5, 2022, we

directed appellant to file, within ten days, her brief along with an extension motion

and cautioned her that failure to comply would result in dismissal of the appeal for

want of prosecution. See TEX. R. APP. P. 38.8(a)(1). Because appellant has failed

to comply and the time to do so has passed, we dismiss the appeal. See id. 42.3(b),

(c). We deny appellee’s motion to dismiss the appeal as moot.


                                           /Erin A. Nowell/
                                           ERIN A. NOWELL
                                           JUSTICE
220536F.P05
                               S
                         Court of Appeals
                  Fifth District of Texas at Dallas
                              JUDGMENT

SHERRY LYNN HENRY, Appellant               On Appeal from the County Court at
                                           Law No. 5, Dallas County, Texas
No. 05-22-00536-CV       V.                Trial Court Cause No. CC-22-02108-
                                           E.
DAVINCI HOMES, LLC, Appellee               Opinion delivered by Justice Nowell.
                                           Chief Justice Burns and Justice
                                           Partida-Kipness participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered December 21, 2022




                                     –2–